Citation Nr: 0118973	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  99-04 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the cervical spine.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from November 1940 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a April 1998 rating decision by the 
Jackson, Mississippi, regional office (RO) of the Department 
of Veterans' Affairs (VA) which denied entitlement to service 
connection for residuals of an injury to the cervical spine. 

The issue developed for appellate consideration is 
characterized as entitlement to service connection for 
residuals, fractured collarbone, with carpal tunnel syndrome. 
During a videoconference hearing before the undersigned 
member of the Board in May 2001, the veteran indicated that 
the issue is more properly phrased as entitlement to service 
connection for residuals of an injury to the cervical spine.  
Accordingly, the issue is as stated on the title page of this 
decision.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The record reflects that the RO informed the veteran of the 
provisions of the VCAA in a February 2001 letter that also 
included contacting the veteran by phone to determine if 
there was any additional evidence regarding his claim that 
the VA could assist him in acquiring.  The veteran indicated 
that all available evidence had been identified in connection 
with his claim and that he had no additional evidence to 
submit. 

The service medical records indicate the in December 1944 the 
veteran was admitted to a private facility when he was 
accidentally injured when a privately owned automobile in 
which the veteran was a passenger was sideswiped by an 
oncoming truck and was thrown against a concrete bridge.  The 
veteran had a simple fracture, complete, depressed nasal 
bone, right.  He also had a lacerated wound on the right 
upper lip that was moderately severe as well as a tooth 
fracture. The veteran's separation examination was negative 
for a neck injury.

The veteran has been examined and treated intermittently at 
private facilities from the late 1970's to 2001 for various 
disorders, to include a neck disability.  The outpatient 
records show that the veteran was diagnosed with a ruptured 
intervertebral disc at the level of C6-7 which resulted in 
neck pain and right arm pain.  In 1977 private medical 
records show that the veteran underwent an anterior cervical 
fusion with removal of a ruptured intervertebral disc at the 
C6, C7 level which included a bone graft from the right iliac 
crest.  

A videoconference hearing at the RO was held before a member 
of the Board in Washington, D.C., in May 2001.  The veteran 
testified that he believed that the December 1944 automobile 
accident had to be the cause of his current cervical 
disability since he has never otherwise been injured.  He 
worked for 26 years as an accountant and testified that he 
had to quit his job due to his neck disability.  He took 
regular retirement.  He also testified many of the physicians 
that had treated him in the past have died and that all 
available records had been obtained.  

While the case was pending before the Board the veteran 
submitted additional private medical records.  These records 
include an opinion from a private physician, dated in May 
2001.  This opinion is to the effect that it is as least 
likely that the inservice accident could have resulted in 
degenerative disease of the spine resulting in chronic pain 
and discomfort over these last several years.  

In view of these facts the Board is of the opinion that 
additional development is required. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of any 
available private and VA medical 
pertaining to treatment for his cervical 
spine disability covering the period from 
November 1940 to the present which have 
not been previously submitted. 

3.  The appellant should be afforded a VA 
examination by an orthopedic specialist 
to determine the nature, severity, and 
etiology of the cervical disability.  The 
claims folder and a copy of this Remand 
must be made available to the examiner 
for review before the examination.  All 
indicated special studies should be 
accomplished.  It is requested that the 
examiner obtain a detailed history 
concerning the inservice and any post 
service injuries.  

Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that any 
cervical disability diagnosed is related 
to service, including the inservice 
accident?  The examiner's attention is 
directed to the May 2001 opinion from the 
veteran's private physician.  A complete 
rational for any opinion expressed should 
be include in the examination report.

4.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



